UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 26, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9792 Cavalier Homes, Inc. (Exact name of registrant as specified in its charter) Delaware 63-0949734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 32 Wilson Boulevard 100, Addison, Alabama 35540 (Address of principal executive offices) (Zip Code) (256) 747-9800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Accelerated Filer ¨ Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 22, 2009 Common Stock, $0.10 Par Value 17,598,380 Shares INDEX INDEX CAVALIER HOMES, INC. FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Quarter Ended and Year-to-Date Ended June 26, 2009 and June 28, 2008 3 Condensed Consolidated Balance Sheets as of June 26, 2009 and December31, 2008 4 Condensed Consolidated Statements of Cash Flows for the Year-to-Date Ended June 26, 2009 and June 28, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and ResultsofOperations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1a. Risk Factors 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 6. Exhibits 24 SIGNATURES 24 2 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Quarter Ended Year-to-Date Ended June 26, 2009 June 28, 2008 June 26, 2009 June 28, 2008 Revenue $ 23,465 $ 50,353 $ 42,719 $ 99,034 Cost of sales 19,098 41,447 34,246 82,663 Gross profit 4,367 8,906 8,473 16,371 Selling, general and administrative expenses 5,386 7,808 10,885 15,357 Gain on sale of property, plant and equipment (8 ) (57 ) (1,267 ) (57 ) Operating income (loss) (1,011 ) 1,155 (1,145 ) 1,071 Other income (expense): Interest expense (3 ) (117 ) (75 ) (245 ) Other, net 53 101 103 248 50 (16 ) 28 3 Income (loss) from continuing operations before income taxes and equity in earnings (losses) of equity-method investees (961 ) 1,139 (1,117 ) 1,074 Income tax provision (benefit) 1 43 (155 ) (3 ) Equity in earnings (losses) of equity-method investees 9 78 (8 ) 123 Income (loss) from continuing operations (953 ) 1,174 (970 ) 1,200 Income from discontinued operations before income taxes, including gain on sale of $677 in 2009 2 105 306 254 Income tax provision 41 146 98 Income from discontinued operations 2 64 160 156 Net income (loss) $ (951 ) $ 1,238 $ (810 ) $ 1,356 Income (loss) per share, basic and diluted: From continuing operations $ (0.05 ) $ 0.06 $ (0.06 ) $ 0.06 From discontinued operations 0.00 0.01 0.01 0.01 $ (0.05 ) $ 0.07 $ (0.05 ) $ 0.07 Weighted average shares outstanding: Basic 17,598 18,406 17,598 18,397 Diluted 17,598 18,409 17,598 18,407 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 INDEX CAVALIER HOMES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 26, 2009 (unaudited) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 22,475 $ 31,198 Restricted cash 3,773 Accounts receivable, less allowance for losses of $70 (2009) and $162 (2008) 6,137 2,946 Installment contracts receivable held for resale (discontinued operations) 1,311 Inventories 12,003 15,353 Other current assets 2,509 839 Property held for sale 1,537 Total current assets 46,897 53,184 Property, plant and equipment, net 23,703 24,158 Installment contracts receivable, less allowance for credit losses of $620(2009) and$604 (2008) 1,475 1,528 Other assets 1,804 1,925 Total assets $ 73,879 $ 80,795 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ 707 Note payable under retail floor plan agreement 253 Accounts payable 2,659 2,663 Amounts payable under dealer incentives 1,838 2,778 Estimated warranties 8,450 10,100 Accrued insurance 4,516 4,348 Accrued compensation and related withholdings 1,321 2,487 Reserve for repurchase commitments 800 1,141 Other accrued expenses 2,235 2,508 Total current liabilities 21,819 26,985 Long-term debt, less current portion 959 Other long-term liabilities 246 255 Total liabilities 22,065 28,199 Commitments and contingencies (Note 10) Stockholders’ equity: Series A Junior Participating Preferred stock, $0.01 par value; 200,000 shares authorized, none issued Preferred stock, $0.01 par value; 300,000 shares authorized, none issued Common stock, $0.10 par value; 50,000,000 shares authorized; 19,412,880 shares issued; 17,598,380 shares outstanding 1,941 1,941 Additional paid-in capital 59,163 59,152 Deferred compensation (17 ) Accumulated deficit (4,577 ) (3,767 ) Treasury stock, at cost; 1,814,500 shares (4,713 ) (4,713 ) Total stockholders’ equity 51,814 52,596 Total liabilities and stockholders’ equity $ 73,879 $ 80,795 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INDEX CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Year-to-Date Ended June 26, 2009 June 28, 2008 Operating activities: Net income (loss) $ (810 ) $ 1,356 Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 932 1,074 Stock-based compensation 28 90 Provision for credit and accounts receivable losses 452 245 Gain on sale of property, plant and equipment (1,267 ) (57 ) Gain on sale of discontinued operations (677 ) Other, net 8 (123 ) Installment contracts purchased for resale (2,182 ) (17,882 ) Sale of installment contracts purchased for resale 853 16,221 Principal collected on installment contracts purchased for resale 29 Changes in assets and liabilities: Accounts receivable, net (3,373 ) (10,739 ) Inventories 3,350 1,860 Accounts payable 66 1,421 Amounts payable under dealer incentives (940 ) (466 ) Accrued compensation and related withholdings (1,159 ) 248 Other assets and liabilities (1,830 ) 877 Net cash used in operating activities (6,549 ) (5,846 ) Investing activities: Proceeds from dispositions of property, plant and equipment 2,805 89 Proceeds from sale of discontinued operations, net of cash sold 694 Increase in restricted cash (3,773 ) Capital expenditures (527 ) (223 ) Notes and installment contracts purchased for investment (1,904 ) (477 ) Sale of installment contracts purchased for investment 4,414 Principal collected on notes, Amount Due, and installment contracts purchased for investment 2,334 1,116 Other investing activities 116 231 Net cash (used in) provided by investing activities (255 ) 5,150 Financing activities: Net borrowings (repayments) on note payable under retail floor plan agreement (253 ) 282 Payments on long-term debt (1,666 ) (731 ) Net cash used in financing activities (1,919 ) (449 ) Net decrease in cash and cash equivalents (8,723 ) (1,145 ) Cash and cash equivalents at beginning of period 31,198 22,043 Cash and cash equivalents at end of period $ 22,475 $ 20,898 Supplemental disclosures: Cash paid for (received from): Interest $ 82 $ 208 Income taxes $ 9 $ (10 ) Non-cash investing and financing activities: Amount Due on sale of discontinued operations (see Note 4) $ 2,251 $ Property, plant and equipment acquired through capital lease transaction $ $ 29 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 INDEX CAVALIER HOMES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited – dollars in thousands except per share amounts) 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The condensed consolidated balance sheet as of December 31, 2008, which has been derived from audited financial statements, and the unaudited interim condensed consolidated financial statements have been prepared in compliance with standards for interim financial reporting and Form 10-Q instructions and thus do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, these statements contain all adjustments necessary to present fairly our financial position as of June 26, 2009, and the results of operations for the quarter and year-to-date periods ended June 26, 2009 and June 28, 2008, and the results of our cash flows for the year-to-date periods ended June 26, 2009 and June 28, 2008. All such adjustments are of a normal, recurring nature in preparing the financial statements.
